Citation Nr: 1522923	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether a reduction in the rating for service-connected facial acne with scars and keloid acne on chest, from 30 percent to a noncompensable (zero percent) rating, effective September 1, 2010, was proper.  

2.  Entitlement to an increased rating for service-connected facial acne with scars and keloid acne on chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that reduced the Veteran's disability rating for service-connected facial acne with scars and keloid acne on chest from 30 percent to a noncompensable (zero percent) rating, effective September 1, 2010.  

At the outset, the Board notes that, generally, a claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, however, because the RO addressed the rating reduction and increased rating claim in a February 2013 SOC and the Veteran subsequently filed a timely substantive appeal, without limiting his appeal to either issue, the Board finds that both claims have been perfected for appeal and are currently before the Board for adjudication.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in VBMS reveals an April 2014 brief, which has not yet been considered by the agency of original jurisdiction (AOJ).  However, because the substantive appeal in this case was filed after February 2013, initial AOJ review of this evidence is automatically waived.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board's decision addressing the propriety of the rating reduction is set forth below.  For reasons explained in the decision herein, the issue of entitlement to an increased rating for service-connected facial acne with scars and keloid acne on chest is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2010 rating decision reduced the disability rating for the Veteran's service-connected facial acne with scars and keloid acne on the chest from 30 percent to a noncompensable rating, effective September 1, 2010.

2.  At the time of the June 2010 rating decision, the 30 percent rating for the Veteran's service-connected facial acne with scars and keloid acne on the chest had been in effect for less than five years.

3.  The evidence of record at the time of the June 2010 rating decision did not disclose material improvement in the Veteran's service-connected facial acne with scars and keloid acne on the chest to warrant reduction of the 30 percent rating, from September 1, 2011.


CONCLUSION OF LAW

The reduction of the rating for service-connected facial acne with scars and keloid acne on the chest from 30 percent to a noncompensable rating was improper, and restoration of the 30 percent disability rating from September 1, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including § 4.118, Diagnostic Code 7828-7800 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Veteran has appealed the June 2010 reduction of a 30 percent rating for service-connected facial acne with scars and keloid acne on the chest.  Because the Board is restoring a 30 percent rating for the service-connected acne disability, the Board finds that this decision constitutes a full grant of the benefits sought on appeal, and no further discussion regarding VCAA notice or assistance duties is required.

Historically, in a March 2008 rating decision, the RO granted service connection for facial acne with scars and keloid acne on chest and assigned a 30 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828-7800, effective January 7, 2008.  The RO informed the Veteran that, since there was a likelihood of improvement in his disability, the assigned rating was not considered permanent and was subject to a review examination in the future.  The Veteran did not appeal this determination.  A review examination was scheduled in February 2010, but the Veteran did not report to the scheduled examination.  

As a result, in an April 2010 rating decision, the RO proposed that the rating for the Veteran's service-connected facial acne with scars and keloid acne on chest (hereinafter referred to as "service-connected facial and chest acne disability") be reduced from 30 percent to noncompensable (zero percent).  A June 2010 rating decision implemented this proposed reduction, effective September 1, 2010.  

In March 2011, the Veteran submitted a notice of disagreement arguing that he was not informed of the examination scheduled in February 2010 because he was studying abroad from July 2009 to December 2010, but that he was willing to report to an examination scheduled in the following three weeks, as he would be travelling abroad for a year after March 2011.  

In February 2013, the RO issued a statement of the case (SOC) addressing the issue of entitlement to an increased rating for the service-connected facial and chest acne disability and restoration of the initial 30 percent rating.  In a February 2013 rating decision, the RO also granted a 10 percent rating for the service-connected facial and chest acne disability, effective September 1, 2010.  The Veteran subsequently perfected his appeal.  See March 2013 VA Form 9.  

The Veteran was informed of the RO's determination in a May 2013 letter but he did not withdraw his appeal or indicate, otherwise, that he was not seeking a higher rating for his service-connected facial and chest acne disability.  Therefore, both the rating reduction and increased rating claims remain on appeal, as a higher rating is available and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Turning to the merits of the reduction claim, regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In this case, the Board finds that the RO complied with § 3.105(e) in that the Veteran was informed of the proposed action in an April 2010 rating decision.  In an attached letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  Thereafter, the reduction was effectuated in the June 2010 rating decision on appeal, which decreased the 30 percent rating to a noncompensable rating, effective September 1, 2010.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 30 percent rating was in effect from January 7, 2008, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown, supra, that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of September 2010 established that the Veteran's service-connected facial and chest acne disability improved and no longer warranted a 30 percent rating under 38 C.F.R. § 4.118, DC 7828-7800.

In this case, the RO hyphenated the Veteran's diagnostic code to represent the primary components of his disability - acne and disfigurement of the face.  Under DC 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck.  A maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  DC 7828 also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801 -7805), depending upon the predominant disability.  

In the March 2008 rating decision, the RO determined that the Veteran's predominant disability was disfigurement and, accordingly, warranted a 30 percent rating under DC 7800, which provides the criteria for disfigurement of the head, face, or neck.  

Under Diagnostic Code 7800, a 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 1.

In the March 2008 rating decision, the RO awarded a 30 percent rating under DC 7800, noting that the evidence - namely, a December 2008 VA examination report, showed the Veteran's disability was manifested by disfiguring facial acne, with scar formation that was depressed, elevated, and hypopigmented, which are two of the eight characteristics of disfigurement.  The December 2008 VA examination report also reflects that the Veteran had keloid formation and acne on his chest, which was hyperpigmented and elevated.  

At the time of the September 2010 rating reduction, there was no new evidence of record evidencing an actual change in the Veteran's service-connected facial and chest acne disability.  Instead, the record shows the Veteran failed to report to a February 2010 VA examination, and the reduction was initiated based on the Veteran's failure to report to the scheduled examination.  In correspondence dated March 2011, the Veteran indicated that he failed to appear to the VA examination because he was studying abroad from July 2009 to December 2010, but that he was willing to report to an examination, if rescheduled.  He was afforded a new VA examination in April 2011, which does not reflect an actual change in the severity of the Veteran's service-connected facial and chest acne disability.  

In fact, the Board finds that the April 2011 VA examination was not as thorough or descriptive of the Veteran's facial acne, as the previous examination in December 2007.  In this regard, the April 2011 VA examination report reflects that the scarring on the Veteran's face could not be quantified through measurement, as the scarring resulted in alteration in contour secondary to tissue loss.  The examiner stated that the tissue loss ranged from .5 to 1.0 cm, over 40 percent of his face, but did not result in skin elevation or depression which could be measured.  The examiner did not address any of the other characteristics of disfigurement, including whether there was hypo- or hyper-pigmentation of the facial acne.  Nevertheless, the April 2011 VA examiner noted that the Veteran's chest scars were elevated and manifested by three keloid scars that measured 3.7 cm x 1.2 cm in totality, and two non-keloid scars that measured .4 cm x .8 centimeters in totality, none of which were abnormally pigmented.  

As noted, the April 2011 VA examination was not as thorough or descriptive of the Veteran's facial acne and, while the April 2011 shows the Veteran's chest scars were not abnormally pigmented, the claims file was not available for review at the April 2011 examination and, thus, did not contemplate the complete medical history of the Veteran's disability.  Notably, the April 2011 VA examination shows the Veteran's facial and chest acne disability continued to be manifested by at least two characteristics of disfigurement, including underlying tissue loss (face), skin elevation (chest), which was the basis of the original grant of 30 percent for that disability, and did not clearly reflect improvement in the Veteran's ability to function under ordinary conditions of life and work.  

In sum, the Board finds that the evidence of record at the time of the rating reduction in September 2010 did not disclose material improvement in the Veteran's service-connected facial and chest acne disability and continued to warrant a 30 percent rating under DC 7800.  Accordingly, and after resolving all reasonable doubt in favor of the Veteran, the Board finds the reduction of the Veteran's service-connected facial and chest acne disability was improper and restoration of a 30 percent rating is warranted from September 1, 2010, the effective date of the reduction.  


ORDER

Restoration of a 30 percent rating for service-connected facial acne with scars and keloid acne on chest, effective from September 1, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, the Board's review of the claims file reflects that the increased rating claim on appeal must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking an increased rating for his service-connected facial acne with scars and keloid acne on the chest, which is currently rated 30 percent disabling.  He was last afforded a VA examination in April 2011.  He was scheduled another VA examination in San Diego, California, in December 2013, but the examination was cancelled because he had relocated to Washington, DC.  

It appears the Veteran was scheduled for an examination in January 2014.  The claims file reflects that the examination was cancelled because the Veteran did not "RSVP" for his scheduled examination.  

The Board can discern no authority supporting this action, as there is no requirement in the applicable regulation that a Veteran confirm that he will attend a scheduled examination.  Moreover, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, a copy of the VA examination notice letter is not of record.  Therefore, in an effort to ensure compliance with the duty to assist, the Board will remand the increased rating claim in order for the AOJ to attempt to schedule the Veteran for an examination to determine the current severity of his service-connected facial and chest acne disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

In addition to the foregoing, there appears to be outstanding medical evidence relevant to the increased rating claim on appeal.  In a March 2013 statement, the Veteran reported that he had multiple dermatology clinic visits and treatments while studying and working overseas since 2008.  The Veteran has not submitted any medical evidence showing treatment for his service-connected facial and chest acne disability or provided any identifying information of such evidence in order for VA to obtain this evidence on his behalf.  Therefore, on remand, the AOJ should request that the Veteran provide any other private medical evidence that documents treatment for his service-connected facial and chest acne disability from 2010 to the present.  

In addition, the evidentiary record contains VA outpatient treatment records dated from February 2008 to June 2009.  As more recent VA treatment records may exist and likely contain evidence relevant to the increased rating claim remaining on appeal, on remand, the AOJ should also obtain any outstanding VA treatment records dated from 2009 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any private medical evidence that documents treatment for his service-connected facial and chest acne disability from September 2010 to the present. 

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the paper or paperless claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain all outstanding VA treatment records dated from June 2009 to the present, and associate them with the paper or paperless claims file. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected facial and chest acne disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

For each identified acne condition, the examiner should indicate whether the Veteran has superficial acne (comedones, papules, pustules, superficial cysts); deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; or deep acne affecting 40 percent or more of the face and neck. 

The examiner should describe the area(s) of the body affected by the acne, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  

The examiner should render specific findings addressing the extent of the acne's disfigurement.  In particular, the examiner should comment on the presence (or lack thereof) of each of the eight characteristics of disfigurement presented, which are as follows:
(i) Scar 5 or more inches (13 or more cm.) in length. 
(ii) Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
(iii) Surface contour of scar elevated or depressed on palpation. 
(iv) Scar adherent to underlying tissue. 
(v) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
(vi) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
(vii) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
(viii) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner should comment on whether any scar residuals result in gross distortion or asymmetry of the face.  The examiner should also comment on whether there is any visible or palpable loss of the underlying tissue.

The examiner should also describe the functional impairment caused by each acne disability, in order for the Board to determine whether his service-connected facial and chest acne disability results in unemployability.  

4.  Thereafter, readjudicate the matter on appeal.  If the claim continues to be denied, the Veteran and his representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


